DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of invention II, claims 8-14 in the reply filed on 5/13/2022 is acknowledged.  The traversal is on the ground(s) that a search would likely yield a limited number of references (if any for examination).  This is not found persuasive because inventions I, II, and III include search terms and concepts which are independent of one another, and therefore separate searches must be performed. In invention I, a search must be conducted for a device having at least two portions in each of the one or more regions. Invention II includes no such requirement, and only one portion may be present within each region. Therefore the regions of invention I require a different search from the regions of invention II. However, invention II additionally requires first, second, and third optical device fins having a particularly claimed slant angle relationship. Invention I does not include first, second, and third optical device fins having the claimed slant angle relationship, and so separate searches must be conducted to address the different regions and optical device fins of inventions I and II. Invention III includes method steps of rotating a substrate, where inventions I and II do not include any corresponding rotation of the substrate, and so a search of inventions I or II would not include searching for any rotation of the substrate. Invention III does not include the first, second, and third optical device fins of invention II, which would require a separate search with respect to invention II. Invention III additionally does not include a corresponding feature of two portions within each region, and so a search for the claimed regions of invention I would be separate from the search required for the features of invention III.
For these reasons, each of the three inventions requires separate searches to address the individual and disparate limitations of each of the claimed inventions and therefore a search burden exists.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the at least one first grating" in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 inherits the limitations of claim 8.
Claim 10, recites that one of the optical device fins of the input coupling region has a different slant angle from at least one of the optical device fins of one of the output coupling region or the intermediate coupling region. However, claim 9, upon which claim 10 depends, references that the one or more regions include at least one of an input coupling region, an intermediate coupling region, or an output coupling region. Therefore, in the case the claim 9 requires only one of the three claimed regions, it is unclear whether or not claim 10 requires more than one of the three claimed regions.
Claim 11, recites that one of the optical device fins of the input coupling region has the same slant angle as at least one of the optical device fins of one of the output coupling region or the intermediate coupling region. However, claim 9, upon which claim 11 depends, references that the one or more regions include at least one of an input coupling region, an intermediate coupling region, or an output coupling region. Therefore, in the case the claim 9 requires only one of the three claimed regions, it is unclear whether or not claim 11 requires more than one of the three claimed regions.
Claims 12-14 inherit the limitations of claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 9, 10, 12, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sainiemi et al. U.S. PGPUB No. 2016/0035539.

Regarding claim 8, Sainiemi discloses a device, comprising: one or more regions, each of the regions having a plurality of optical device fins 9b disposed on a substrate 2, the plurality of optical device fins 9b of at least one region of the one or more regions comprising: at least one first optical device fin disposed on a substrate having a first slant angle (“…gratings that have variable slant angle” [0075]); at least one second optical device fin 9b disposed on the substrate adjacent to the at least one first grating having a second slant angle different than the first slant angle (“gratings that have variable slant angle from 20° to 40° in a distance of 10 mm, i.e. 2° per mm” [0075]); and at least one third optical device fin 9b disposed on the substrate adjacent to the at least one second optical device fin having a third slant angle different than the first slant angle and the second slant angle (paragraph [0075] recites gratings having “slant angle from 20° to 40° in a distance of 10 mm, i.e. 2° per mm” [0075] – which includes ten different fins 9b, each having different slant angles: 20°, 22°, 24°, 26°, 28°, 30°, 32°, 34°, 36°, 38°, and 40°), wherein: the second slant angle is greater than the first slant angle and the third slant angle is greater than the second slant angle (since at least the 20°, 22° , and 24° fins satisfy this condition [0075]); or the first slant angle is greater than the second slant angle and the second slant angle is greater the third slant angle (when the first fin is taken to be the 24° fin, the second fin is taken to be the 22°  fin, and the third fin is taken to be the 20° fin [0075]).

Regarding claim 9, Sainiemi discloses that the one or more regions (which include a plurality of optical device fins) include at least one of an input coupling region (since the fins are irradiated with light from a light source: “When propagating light encounters the periodic structure…” [0021]).

Regarding claim 10, Sainiemi discloses that one of the optical device fins 9b of an input coupling region has a different slant angle from at least one of the optical device fins 9b of one of the output coupling region or the intermediate coupling region (since each of the optical device fins has a different slant angle [0075]).

Regarding claim 12, Sainiemi discloses (as illustrated in figure 2b) that each of the at least one first optical device fin 9b corresponds to a first portion of optical device fins, the at least one second optical device fin 9b corresponds to a second portion of optical device fins, and the at least one third optical device fin 9b corresponds to a third portion of optical device fins.

Regarding claim 13, Sainiemi discloses that the first, second, and third slant angles correspond to a rolling k-vector across the surface of the substrate; since Sainiemi discloses that (“…gratings that have variable slant angle” [0075]); at least one second optical device fin 9b disposed on the substrate adjacent to the at least one first grating having a second slant angle different than the first slant angle (“gratings that have variable slant angle from 20° to 40° in a distance of 10 mm, i.e. 2° per mm” [0075] – which includes ten different fins 9b, each having different slant angles: 20°, 22°, 24°, 26°, 28°, 30°, 32°, 34°, 36°, 38°, and 40°) and since the specification of the immediate application defines at paragraph [0004] that the “rolling k-vector” refers to the change in slant angle of the fins. Therefore, since there exists a change in slant angle of the fins in Sainiemi, the fins of Sainiemi necessarily correspond to a rolling k-vector across the surface of the substrate.

Regarding claim 14, Sainiemi discloses that “The substrate may, for instance, be a quartz substrate to be patterned with an SRG to create a desired optical component” [0039]. Quartz is silicon dioxide (as evidenced by Cheng U.S. PGPUB No. 2011/0193576: “silicon dioxide (quartz)” [0067]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sainiemi et al. U.S. PGPUB No. 2016/0035539 in view of Young et al. U.S. PGPUB No. 2019/0369321.

Regarding claim 11, Sainiemi discloses the claimed invention except that there is no explicit disclosure that the one or more regions include at least two of an input coupling region, an intermediate coupling region, and an output coupling region.
Young discloses an optical grating comprising an input coupling region 102, and intermediate region 104, and an output coupling region 106. Although Young does not disclose whether the gratings 108 of the input coupling region has the same or different slant angle to the gratings 110 of the intermediate region 104 or of the gratings 106 of the output coupling region 106, Young discloses that it is desired to “optimize the tilt angle of each grating of the plurality of gratings 108 to suppress the T−1 beams and the T0 beams” [0017]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the claimed slant angle since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to use the claimed slant angle relationship for the purpose of suppressing unwanted beams from transmitting through the grating structure. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Sainiemi with the structure of Young (having an input coupling region, intermediate coupling region, and output coupling region) and the slant angle relationship between the three regions in order to suppress unwanted beams from transmitting through the grating structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881